Citation Nr: 0947672	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for 
commercial flight training initiated in April 2006. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

Evidence of record verifies the appellant's active duty 
service as a member of the United States Coast Guard at the 
time of his application for the education assistance benefits 
currently sought on appeal.  He also has prior unverified 
service in the United States Marine Corps from May 1991 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia which denied entitlement to the benefit 
currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
October 2008 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with the prior Board 
remand instructions and has now been returned to the Board 
for further appellate review.  

The Veteran was scheduled for a Travel Board hearing before 
the Board in December 2007.  After that hearing date had 
become fixed pursuant to 38 C.F.R. § 20.702(c)(2), the 
appellant submitted a timely request for an extension of time 
for his appearance at a hearing based upon the showing of 
good cause.  See Letter from appellant, December 2007; see 
also Board remand for hearing, October 2008.  The appellant 
was subsequently scheduled for another Travel Board hearing 
in May 2009, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2009).  Based upon the appellant's non-
appearance at the second scheduled Travel Board hearing in 
May 2009, his request for a hearing is considered withdrawn 
and the Board will now proceed with the appeal. 



FINDINGS OF FACT

1.  The flight training program at issue was not conducted by 
an institution of higher learning as part of an educational 
program designed to lead to a college degree, and was not 
part of a ground instructor certification course. 

2.  The period of commercial flight training at issue began 
on April 7, 2006, and the appellant did not hold a valid 
second class medical certificate on the first day of such 
training.  


CONCLUSION OF LAW

Eligibility requirements for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for commercial flight training initiated in April 2006 
have not been met.  38 U.S.C.A. § 3034 (West 2002); 38 C.F.R. 
§ 21.4235 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
the notification and assistance obligations owed to claimants 
by VA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009).  The intended effect of the implementing 
regulation is to establish clear guidelines regarding the 
timing and scope of assistance that VA is required to provide 
to a claimant who files a substantially complete application 
for VA benefits.  38 C.F.R. § 3.159 (2009).  

However, the Court of Appeals for Veterans Claims has held 
that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
In the instant case, the essential facts are not in dispute.  
Resolution of the appeal is instead dependent upon 
interpretation of the regulations pertaining to eligibility 
for educational assistance in the pursuit of flight training.  
Therefore, the Board concludes that no further action is 
required under the VCAA.  

Educational Assistance for Flight Training

The appellant contends that he is entitled to payment of 
educational assistance benefits for a commercial pilot 
license flight training program he began in April 2006 
because he has always qualified for a second class medical 
certificate and he failed to submit the required 
certification at the time of application merely as an 
administrative oversight.  Notice of disagreement, July 2006.   

As applicable in this case, educational assistance benefits 
are generally available to a veteran who first becomes a 
member of the Armed Forces or first enters on active duty as 
a member of the Armed Forces after June 30, 1985, and who 
serves at least three years of continuous active duty.  38 
U.S.C.A. § 3011 (West 2002 & Supp. 2009); 38 C.F.R. § 21.7042 
(2009). 

The pursuit of flight training may be approved for an 
individual entitled to educational assistance benefits if (1) 
such training is generally accepted as necessary for the 
attainment of a recognized vocational objective in the field 
of aviation; (2) the individual possesses a valid private 
pilot's license and meets the medical requirements necessary 
for a commercial pilot's license; and (3) the flight school 
courses meet Federal Aviation Administration (FAA) standards 
and are approved by the FAA and the State approving agency.  
38 U.S.C.A. § 3034(d) (West 2002); 38 C.F.R. § 21.4235 
(2009).   

Except for three instances which are not applicable in the 
present case (enrollment in an Airline Transport Pilot (ATP) 
course, enrollment in a ground instructor certification 
course, or enrollment in flight training at an institution of 
higher learning that leads to a standard college degree), an 
otherwise eligible veteran or servicemember must also hold a 
second class medical certificate on the first day of  
training in the enrolled course.  38 C.F.R. § 21.4235(a), (f) 
(2009).   
In the present case, Dean International, Inc., the flight 
school at which the appellant obtained the training in 
question, is not a recognized institution of higher learning 
and the appellant does not show or contend that he 
participated in this flight training in pursuit of a standard 
college degree.  Therefore, he does not meet the exception 
available at 38 C.F.R. § 21.4235(f), which allows payment for 
flight training without a showing of a second class medical 
certificate where the flight training at issue was part of a 
program of education that leads to a standard college degree.  
The evidence also establishes that the training at issue was 
not obtained as part of a ground instructor certification 
course, but rather constituted a commercial pilot's license 
training program.  See, e.g., Enrollment certificate, April 
2006; Completion certificate, July 2006.   

As such, the law requires that the appellant must establish 
that he met the medical requirements necessary for a 
commercial pilot certificate on April 7, 2006, the date that 
he began this course of flight training.  38 U.S.C.A. § 3034 
(d)(2); see also Enrollment certificate supra (showing date 
that training began in the course in question).  Furthermore, 
the enrollment certificate completed and submitted by the 
appellant states "IMPORTANT:  The student must have a 
private pilot's license and meet the medical requirements 
(class I for an Airline Transport Pilot course; class II for 
all other courses) before entering training and continuously 
throughout the program.").  In all, the evidence of record 
clearly shows that the Veteran had actual knowledge of the 
need for a second class, or class II, medical certificate.  

To this end, the evidence shows that the appellant held a 
valid second class medical certificate prior to the training 
in question (dated July 7, 2004), and obtained an additional 
medical certificate after conclusion of the course (dated 
July 14, 2006), but that he did not, in fact, hold a valid 
second class certification in April 2006 on the first day of 
training in the enrolled course as required.  Per the 
applicable federal regulation, a second class medical 
certificate is valid for the duration of 12 months following 
the month of the date of examination shown on the medical 
certificate.  14 C.F.R. § 61.23(d)(2)(i) (2005 & 2009);  see 
also Fed. Aviation Admin., Pilot Medical Certification 
Questions & Answers available at 
http://www.faa.gov/licenses_certificates/medical_certificatio
n/faq/response4.  Based upon the foregoing, the Board finds 
that the July 2004 medical certificate submitted by the 
applicant expired on August 1, 2005, prior to the beginning 
of the flight training program at issue in the present 
appeal.  

In the remarks section of his April 2006 enrollment 
certification in this course, the appellant noted his 
possession of a July 2004 medical certification, apparently 
relying on the prior medical certification to support his 
eligibility for the April 2006 course.  However, as discussed 
above, the July 2004 medical certification had expired and 
was no longer valid at the time that he began this period of 
commercial pilot flight instruction.  The appellant then 
submitted an additional second class medical certificate 
dated July 14, 2006, which by definition, was after the first 
day of flight training in April 2006, and in fact, was 
obtained shortly after completion of the training course in 
question.  See, e.g., Completion certificate (showing 
completion of course on July 8, 2006).  

Nonetheless, the appellant argues that he currently and has 
"always qualified for a second class medical certificate" 
and that "not submitting the certificate with the benefits 
application was simply an administrative oversight."  Notice 
of disagreement, July 2006.  The appellant does not, however, 
assert that he obtained any medical certification for flight 
training between the documented certifications in July 2004 
and July 2006.  

In all, it is unclear whether this appellant was aware that 
according to FAA regulations, the June 2004 medical 
certificate had expired prior to his enrollment in the period 
of flight training beginning in April 2006.  While the RO's 
July 2006 administrative decision alluded to the fact that 
the July 2004 medical certificate had expired, it did not 
state this determination directly, nor cite to the governing 
regulation.  In this respect, the Board acknowledges that VA 
is generally precluded from using evidence obtained 
subsequent to the issuance of the last Statement of the Case 
issued in a given claim without providing a claimant with 
reasonable notice of such evidence, the reliance proposed to 
be placed on it, and a reasonable opportunity to respond to 
it.  Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  However, 
under the circumstances of this case, the appellant, as a 
licensed pilot, should have known the basic substance of 
rules and regulations pertaining to the duration of his 
medical certification for flight training.  Indeed, it is 
reasonable to find that the requirements of his licensure as 
a pilot are within his own area of expertise, at least to a 
greater degree than the institutional knowledge of such 
elements by the Department of Veterans Affairs.  

Nonetheless, even if the appellant was actually unaware of 
the one year expiration of a second class medical certificate 
for operations requiring such certification (as opposed to 
operations requiring a lower degree of medical 
certification), such lack of awareness would not change the 
outcome of this appeal as ignorance of the law is no excuse.  
Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme 
Court of the United States has held that everyone dealing 
with the government is charged with knowledge of federal 
statutes and lawfully promulgated agency regulations.  Fed. 
Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  Thus, 
regulations are binding on all who seek to come within their 
purview, "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."   Id. at 385.  As such, the holding in Thurber 
does not preclude VA's reliance upon FAA rules and identified 
federal regulations to define the period of validity for a 
second class medical certificate in this instance.  

In sum, as the Veteran did not hold a valid second-class 
medical certificate on the first day of his commercial pilot 
flight training program in April 2006, he does not meet the 
threshold eligibility requirements and is not eligible to 
receive the requested educational assistance for this 
program.  38 U.S.C.A. § 3034(d) (West 2002); 38 C.F.R. 
§ 21.4235 (2009).   










	(CONTINUED ON NEXT PAGE)

The Board sympathizes with the appellant's position, however, 
entitlement to educational assistance benefits for flight 
training is prefaced on explicit eligibility requirements.  
38 U.S.C.A. § 3034(d); 38 C.F.R. § 21.4235(a).  As VA does 
not have any discretion with regard to these statutorily 
defined eligibility requirements, the appellant has failed to 
state a claim upon which relief may be granted, and the claim 
must be denied for lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Eligibility for payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for 
commercial flight training initiated in April 2006 is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


